     Case 2:20-cv-00232-TS Document 9 Filed 09/17/20 PageID.35 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

MICHAEL LUESSE,

                       Plaintiff,                   MEMORANDUM DECISION
                                                    & DISMISSAL ORDER
v.

ROSIE RIVERA et al.,                                Case No. 2:20-CV-232-TS

                       Defendants.                  District Judge Ted Stewart




       Plaintiff has not responded to the Court's June 16, 2020 order to within thirty days show

cause why his case should not be dismissed for failure to comply with the Court's order to submit

his certified six-month inmate account statement.

       IT IS THEREFORE ORDERED that Plaintiff's complaint is DISMISSED. This action is

CLOSED.

              DATED this 17th day of September, 2020.

                                            BY THE COURT:



                                            TED STEWART
                                            United States District Judge
